 1

 2

 3

 4

 5

 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12   MAPFRE INSURANCE COMPANY,                        No. 1:18-cv-00047-DAD-EPG
13                      Plaintiff,
14          v.                                        ORDER DENYING DEFENDANTS’
                                                      MOTION TO STAY THE ACTION
15   MARIA DEL RAYO RUIZ, ELIAS RUIZ,                 WITHOUT PREJUDICE TO RENEWAL AND
     DAVID RUIZ, and JUAN BARTOLA                     GRANTING PLAINTIFF’S REQUEST FOR
16   AISPURO BARRAZA,                                 JUDICIAL NOTICE
17                      Defendants.
                                                      (Doc. Nos. 13, 26)
18

19          This matter is before the court on defendants Maria Del Rayo Ruiz, David Ruiz, and Elias

20   Ruiz’s motion to stay the action. (Doc. No. 13.) A hearing on this motion was held on May 30,

21   2018. (Doc. No. 29.) Attorneys Dean Pappas and Todd Roberts appeared telephonically on

22   behalf of plaintiff. Attorneys Jay Christofferson personally appeared on behalf of defendants

23   Maria, Elias and David Ruiz and attorney Antonio Rodriguez appeared telephonically on behalf

24   of defendant Barraza. Having considered the parties’ briefs and oral arguments, and for the

25   reasons set forth below, the court will deny defendants’ motion to stay the action.

26                                           BACKGROUND

27          Defendants Maria Ruiz, David Ruiz, and Elias Ruiz (“Ruiz defendants”) are insured by

28   plaintiff MAPFRE Insurance Company (“plaintiff” or “MAPFRE”) and move to stay this
                                                      1
 1   declaratory relief action until the underlying litigation in state court is resolved. (Doc. No. 13.)

 2   The underlying actions are comprised of: 1) two liability claims currently pending in Fresno

 3   County Superior Court, brought by defendant Juan Bartolo Aispuro Barraza (“defendant

 4   Barraza”), against all other defendants in the present action, seeking damages arising out of tort

 5   liability; and 2) a worker’s compensation claim filed by defendant Barraza. (See Doc. No. 14 at

 6   3–4.) The suit was filed in federal court based on diversity jurisdiction (18 U.S.C. § 1332) and is

 7   a declaratory relief action in which plaintiff MAPFRE seeks a determination that there is no

 8   insurance coverage applicable to the underlying action in state court under the commercial

 9   automobile insurance policy it issued to Maria Ruiz. (Doc. No. 1 at 2, ¶ 5.)

10           On September 26, 2015, defendant Barraza, at the direction of the Ruiz defendants, was

11   performing tree trimming services at the home of Ryan Jacobsen (“Jacobsen”),1 who had hired

12   the Ruiz defendants to perform tree trimming services. (Doc. No. 1 at 3, ¶ 9–10.) While working

13   on a raised cherry picker mounted on a 1990 white Chevrolet truck, defendant Barraza suffered a

14   spinal cord injury and a fractured femur. (Id. at ¶ 10.) Here, MAPFRE alleges that the Ruiz

15   defendants did not have workers’ compensation insurance at the time of defendant Barraza’s

16   injury. (Id. at ¶ 11.)

17           On August 31, 2016, defendant Barraza filed a civil action for damages against defendant

18   Maria Ruiz in Fresno County Superior County, Case No. 16CECG02820. (See Doc. No. 1 at 3, ¶

19   12.) On September 25, 2017, defendant Barraza filed a first amended complaint against

20   defendant Maria Ruiz and added Ryan Jacobsen as a defendant, alleging that he was Barraza’s
21   employer under California Labor Code § 3706 and was thus liable for any damages suffered by

22   Barraza. (See id.) On the same date, defendant Barraza also filed a second action seeking

23   damages arising from the alleged negligence of defendants Elias Ruiz and Maria Ruiz in Fresno

24   County Superior Court, Case No. 17CECG03289. (Id. at ¶ 13.) In this second state court action,

25   defendant Barraza alleged that defendants Elias Ruiz and Maria Ruiz were negligent in

26
     1
        Although a summons has been issued as to Ryan Jacobsen in this action (Doc. No. 3), this
27   court’s docket indicates that he has not been served and has not appeared in this action. Jacobsen
     is not represented by counsel and has not submitted any documents to the court regarding the
28
     pending motion to stay.
                                                      2
 1   maintaining, inspecting, and ensuring the safety of the boom truck that Barraza used to trim trees.

 2   (Id.) Following the accident, defendant Barraza also pursued a claim for workers’ compensation

 3   benefits. (Id. at ¶¶ 14–15.)

 4          MAPFRE issued a commercial automobile policy to Maria Ruiz covering the period of

 5   May 8, 2015 to May 8, 2016. (Doc. No. 1 at 4–6.) In relevant part, the policy specifically

 6   excludes coverage of:

 7                  9. Operations
 8                  “Bodily injury” or “property damage” arising out of the operation
                    of:
 9
                    a. Any equipment listed in Paragraphs 6.b. and 6.c. of the
10                  definition of “mobile equipment”;
11                  b. Machinery or equipment that is on, attached to or part of a land
                    vehicle that would qualify under the definition of ‘mobile
12                  equipment’ if it were not subject to a compulsory or financial
                    responsibility law or other motor vehicle insurance law where it is
13                  licensed or principally garaged.
14

15   (Doc. No. 16 at 14.)2 Under Paragraph 6.b. of the policy, the definition of “mobile equipment”

16   includes: cherry pickers and similar devices mounted on automobile or truck chassis and used to

17   raise or lower workers. (Id. at 22.) However, at other points in the policy, the same equipment is

18   defined as an automobile, rather than mobile equipment. (See id.)

19                                          LEGAL STANDARD

20          “[T]he power to stay proceedings is incidental to the power inherent in every court to
21   control the disposition of the causes on its docket with economy of time and effort for itself, for

22   counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936); accord Stone v.

23   I.N.S., 514 U.S. 386, 411 (1995) (“[W]e have long recognized that courts have inherent power to

24   stay proceedings and ‘to control the disposition of the causes on its docket with economy of time

25   and effort for itself, for counsel, and for litigants.’” (Breyer, J., dissenting) (quoting Landis, 299

26
27   2
       Plaintiff’s complaint (Doc. No. 1) included only an excerpt of the MAPFRE commercial
     automobile insurance policy, but the entire policy is before the court as Exhibit A to the
28
     declaration of defendant Maria Ruiz in support of defendants’ motion to stay. (Doc. No. 16.)
                                                      3
 1   U.S. at 254)). Deciding whether to grant a stay pending the outcome of other proceedings “calls

 2   for the exercise of judgment, which must weigh competing interests and maintain an even

 3   balance.” Landis, 299 U.S. at 254–55. The party seeking such a stay must “make out a clear case

 4   of hardship or inequity in being required to go forward, if there is even a fair possibility that the

 5   stay for which he prays will work damage to some one else.” Id. at 255.

 6          In considering whether to grant a stay, this court must weigh several factors, including

 7   “[1] the possible damage which may result from the granting of a stay, [2] the hardship or

 8   inequity which a party may suffer in being required to go forward, and [3] the orderly course of

 9   justice measured in terms of the simplifying or complicating of issues, proof, and questions of law

10   which could be expected to result from a stay.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.

11   1962) (citing Landis, 299 U.S. at 254–55). A stay may be granted regardless of whether the

12   separate proceedings are “judicial, administrative, or arbitral in character, and does not require

13   that the issues in such proceedings are necessarily controlling of the action before the court.”

14   Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 864 (9th Cir. 1979).

15                                              DISCUSSION

16   A.     Request for Judicial Notice

17          At the outset, MAPFRE requests that the court take judicial notice of the following

18   documents: 1) defendant Barraza’s answer filed in this case (Doc. No. 20); 2) the Ruiz

19   defendants’ memorandum of points and authorities in support of the motion to stay this action

20   (Doc. No. 24); and 3) the declaration of Maria Del Rayo Ruiz in support of the motion to stay
21   (Doc. No. 16). (Doc. No. 26.) Defendants do not oppose taking judicial notice of these

22   documents.

23          Ordinarily, the court considers only the complaint and attached documents in deciding a

24   motion to dismiss; however, the court may also take judicial notice of matters of public record

25   without converting the motion into one for summary judgment. Lee v. City of Los Angeles, 250

26   F.3d 668, 689 (9th Cir. 2001). Pursuant to the Federal Rule of Evidence 201(b), a court may
27   “judicially notice a fact that is not subject to reasonable dispute because it: (1) is generally

28   known within the trial court’s territorial jurisdiction; or (2) can be accurately and readily
                                                        4
 1   determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.

 2   201(b). Public records are properly the subject of judicial notice because the contents of such

 3   documents contain facts that are not subject to reasonable dispute, and the facts therein “can be

 4   accurately and readily determined from sources whose accuracy cannot reasonably be

 5   questioned.” Id.; see also Intri-Plex Techs. v. Crest Grp., Inc., 499 F.3d 1048, 1052 (9th Cir.

 6   2007).

 7            Here, the exhibits for which MAPFRE requests judicial notice are all documents that have

 8   been filed in this case. “It is well established that a court may take judicial notice of its own

 9   records.” United States v. Author Servs., Inc., 804 F.2d 1520, 1523 (9th Cir. 1986), amended, 811

10   F.2d 1264 (9th Cir. 1987), overruled on other grounds by United States v. Jose, 131 F.3d 1325

11   (9th Cir. 1997) (citing Shuttlesworth v. City of Birmingham, 394 U.S. 147, 157 (1969)). Though

12   the court will grant plaintiff’s unopposed request for judicial notice, the parties are, however,

13   “advised for future reference that [they] need not seek judicial notice of documents filed in the

14   same case.” Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015)

15   (citing NovelPoster v. Javitch Canfield Grp., 140 F. Supp. 3d 954, 960 (N.D. Cal. 2014)).

16   B.       Motion to Stay

17            The Ruiz defendants, who are the insurance policy holders, seek a stay of this declaratory

18   action. (Doc. No. 14 at 2.)3 In the complaint for declaratory relief before this court, MAPFRE,

19   the insurance provider, seeks a declaration that it has no duty to defend or indemnify any person

20   or entity insured under the commercial automobile insurance policy issued to defendant Maria
21   Ruiz in defense of any claim or suit filed on behalf of defendant Barraza. (Doc. No. 1 at 1.)

22   MAPFRE seeks a declaratory judgment based on: 1) the operations exclusion; and 2) exclusions

23   related to the employment status of the injured worker. (Doc. No. 23 at 1.) There are two

24

25
     3
       Defendant Barraza filed a request to join in the Ruiz defendants’ motion to stay on May 14,
     2018. (Doc. No. 22.) Defendant Barraza reiterates that his employment status is currently in
26   dispute, which favors the granting of a stay of this declaratory relief action. (Id. at 2.) MAPFRE
     objects to Barraza’s joinder in the motion solely on the grounds that the request was untimely by
27   twelve days. (Doc. No. 25.) Though defendant Barraza’s request was untimely, it was made
     prior to the hearing on the pending motion, and there is no indication that it resulted in prejudice
28   to MAPFRE. Therefore, the court will grant defendant Barraza’s request to join in the motion to
     stay filed on behalf of the Ruiz defendants.
                                                       5
 1   underlying liability actions that have been brought by defendant Barraza against the Ruiz

 2   defendants and Jacobsen pending in state court in which Barraza seeks damages stemming from

 3   the alleged malfunctioning of a cherry picker installed in the bed of a truck owned by the Ruiz

 4   defendants. (Doc. No. 14 at 3.) Additionally, defendant Barraza filed a claim for workers’

 5   compensation benefits, asserting that none of his employers maintained adequate workers’

 6   compensation insurance. (Id.)

 7           In its opposition to the pending motion to stay this action, MAPFRE concedes “that

 8   factual determinations related to the employment status of the injured worker, Barraza, are or may

 9   be disputed in the underlying actions and should not be determined in this separate insurance

10   coverage action prior any determination in an underlying action or the companion workers[’]

11   compensation case.” (Doc. No. 23 at 2.)4 As will be explained below, resolution of defendants’

12   motion to stay turns on whether determination of the scope of the operations exclusion of the

13   insurance policy in question will require the making of factual determinations that must be made

14   in the underlying state court actions.

15           An insurance provider has the duty to defend its insured “whenever it ascertains facts

16   which give rise to the potential of liability under the policy.” Gray v. Zurich Insurance Co., 65

17   Cal. 2d 263, 276–277 (1966). If an insurer questions the existence of coverage, it can seek an

18   early declarative determination of the issue. California Ins. Guar. Ass’n. v. Superior Court, 231

19   Cal. App. 3d 1617, 1626 (1991); see also State Farm Mut. Auto. Ins. Co. v. Allstate Ins. Co., 9

20   Cal. App. 3d 508, 527 (1970) (“Alternatively, because the facts upon which its duty pivoted were
21   not issues in the third party tort suits, [Allstate] might have filed a declaratory relief action to test

22   that duty.”).

23   /////

24   4
       In recognizing that factual determinations related to defendant Barraza’s employment status
25   may be disputed in the underlying state court actions, MAPFRE suggests that this court could
     issue an order staying discovery with respect to Barraza’s employment. (Doc. No. 23 at 2.) The
26   court agrees and will stay any discovery in this case touching on that issue. However, MAPFRE
     argues that the operations exclusion of its policy squarely applies under the undisputed material
27   facts and represents that, if the motion to stay is denied, it intends to file a motion for summary
     judgment in the action pending before this court solely on the issue of whether the operations
28
     exclusion of the insurance policy precludes coverage here. (Id. at 7, 9.)
                                                         6
 1           Although the parties agree this court should apply California law in determining whether a

 2   stay of this declaratory relief action is appropriate, they provide little analysis in support of that

 3   conclusion.5 (See Doc. Nos. 14 at 8, 23 at 2.) Ordinarily, a federal court exercising diversity

 4   jurisdiction must apply the substantive law of the state in which the court sits and federal

 5   procedural law. See Erie R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). The court is persuaded that

 6   the question of whether to grant a stay of this action in federal court is a matter of federal

 7   procedural law. See United Specialty Ins. Co. v. Bani Auto Grp., Inc., No. 18-CV-01649-BLF,

 8   2018 WL 5291992, at *4 (N.D. Cal. Oct. 23, 2018) (citing cases).6

 9           The Declaratory Judgment Act gives district courts discretion to grant declaratory relief

10   and states that:

11                      In a case of actual controversy within its jurisdiction, [exceptions
                        omitted] . . . any court of the United States, upon the filing of an
12                      appropriate pleading, may declare the rights and other legal
                        relations of any interested party seeking such declaration, whether
13                      or not further relief is or could be sought. Any such declaration
                        shall have the force and effect of a final judgment or decree and
14                      shall be reviewable as such.
15   28 U.S.C. § 2201(a). Prior to granting declaratory relief, the district court must be satisfied that

16   entertaining the action is appropriate, because the Declaratory Judgment Act is “deliberately cast

17   in terms of permissive, rather than mandatory, authority.” Gov’t Employees Ins. Co. v. Dizol, 133

18   F.3d 1220, 1223 (9th Cir. 1998) (en banc) (citing Public Serv. Comm’n of Utah v. Wycoff Co.,

19
     5
       Defendants state that “[a] federal court sitting in diversity over a state law claim applies the law
20   of the state where it is located . . .” and conclude that the court must apply California law in
21   determining whether a stay is appropriate. (Doc. No. 14 at 8.) Defendants do not, however,
     address whether the granting of a stay of a declaratory action is substantive or procedural.
22   Finally, plaintiff simply agrees with defendants’ conclusion in this regard. (See Doc. No. 23 at 2.)

23   6
       In similar cases, district courts have applied “federal doctrine . . . rather than California law, to
     address a procedural stay of declaratory relief actions.” James River Ins. Co. v. W.A. Rose
24   Constr., Inc., No. 18-CV-02030-SI, 2018 WL 3023408, at *4 (N.D. Cal. June 18, 2018);
25   Burlington Ins. Co. v. Alan, No. C 12-3372 SI, 2013 WL 567615, at n.1 (N.D. Cal. Feb. 13, 2013)
     (“Hence this Court has applied federal doctrine developed since Brillhart to address a procedural
26   stay of declaratory relief actions, not California cases.”); see also Northfield, 239 F. Supp. 3d at
     1172 (federal court sitting in diversity applying federal, rather than California, law in determining
27   whether to grant a stay of a declaratory relief action given a pending state court action); First
     Mercury Ins. Co. v. Great Divide Ins. Co., 203 F. Supp. 3d 1043, 1054 (N.D. Cal. 2016) (same);
28
     Maryland Cas. Co., 993 F. Supp. 2d at 1183 (same).
                                                        7
 1   344 U.S. 237, 250 (1952) (J. Reed, concurring)). “[T]here is no presumption in favor of

 2   abstention in declaratory actions generally, nor in insurance coverage actions specifically.” Dizol,

 3   133 F.3d at 1225.

 4           In determining whether to exercise such discretion, district courts are to consider the three

 5   factors noted in Brillhart v. Excess Ins. Co., 316 U.S. 491 (1942) and its progeny: avoiding

 6   needless determination of state law issues; discouraging litigants from filing declaratory actions

 7   as a means of forum shopping; and avoiding duplicative litigation. See Dizol, 133 F.3d at 1225;

 8   Northfield Ins. Co. v. Civic Ctr. Hotel, LLC, 239 F. Supp. 3d 1163, 1172 (N.D. Cal. 2017); First

 9   Mercury, 203 F. Supp. 3d at 1054; Maryland Cas. Co. v. Witherspoon, 993 F. Supp. 2d 1178,

10   1183 (C.D. Cal. 2014). Below, the court will consider each of those factors in the context of this

11   case.

12   A.      Avoiding Needless Determination of State Law

13           A district court may not grant declaratory relief if there are “unsettled issues of law

14   generally, not unsettled issues of fact in the specified action.” Burlington Ins. Co. v. Alan, No. C

15   12-3372 SI, 2013 WL 567615, at *2 (N.D. Cal. Feb. 13, 2013) (citing Cont’l Cas. Co. v. Robsac

16   Indus., 947 F.2d 1367, 1371 (9th Cir. 1991), overruled on other grounds by Dizol, 133 F.3d at

17   1227); Am. Bankers Ins. Co. of Fla. v. Butler, No. C 18-01973 WHA, 2018 WL 3659006, at *3

18   (N.D. Cal. Aug. 2, 2018). Though plaintiff’s claim presents issues under California insurance

19   law, there is no suggestion that those issues in this case are either novel or complex. Defendants

20   assert that determination of the mobile equipment limitation will be factually intensive, but they
21   do not contend that it will implicate novel or complex issues under California law. (Doc. No. 14

22   at 11–12.) Therefore, consideration of this factor does not weigh in favor of granting a stay of

23   this action.

24   B.      Forum Shopping

25           Declaratory relief may not be warranted if it is used as a means of forum shopping.

26   “Forum shopping exists if a party files an action in one forum, and then files the same action in a
27   different forum.” Burlington, 2013 WL 567615 at *4; see also Maryland Cas. Co., 993 F. Supp.

28   2d at 1184. The parties in this federal declaratory relief action are not the same as the parties as
                                                       8
 1   those appearing in the actions pending in state court, suggesting that this declaratory relief action

 2   does not present forum shopping concerns.7 Consideration of this factor also does not weigh in

 3   favor of a stay.

 4   C.      Avoiding Duplicative Litigation

 5           “If there are parallel state proceedings involving the same issues and parties pending at the

 6   time the federal declaratory action is filed, there is a presumption that the entire suit should be

 7   heard in state court.” Dizol, 133 F.3d at 1225 (quoting Chamberlain v. Allstate Ins. Co., 931 F.2d

 8   1361, 1366–67 (9th Cir. 1991)). Here, plaintiff in this action is not a party in the underlying state

 9   court actions, and the coverage issues at issue in this action will not be litigated in the proceeding

10   pending before the state court, which will presumably center upon claims of negligence.

11   However, the parties disagree about whether determining the scope of the operations exclusion in

12   this coverage action will require adjudicating facts disputed in the underlying state court action.

13   MAPFRE argues that on its face, the equipment Barraza was operating falls within the operations

14   exclusion of its policy, thereby foreclosing coverage under the policy it issued. (Doc. No. 23 at

15   3.) Defendants counter that the operations exclusion of the insurance policy does not apply based

16   on the facts at issue in the underlying state court actions and the language of the commercial

17   /////

18   /////

19
     7
       The presence of other factors may also suggest forum shopping. “One circumstance generally
20   understood to indicate forum-shopping is a ‘reactive’ declaratory judgment action filed in federal
21   court seeking a ruling as to an insurer's obligations under a policy at issue in a state court action
     that is, usually because of an absence of diversity jurisdiction, not removable to federal court.”
22   Allstate Ins. Co. v. Tucknott Elec. Co., No. 14-CV-01804 SC, 2014 WL 5408324, at *3 (N.D. Cal.
     Oct. 23, 2014) (citing Cont’l Cas. Co. v. Robsac Indus., 947 F.2d 1367, 1371 (9th Cir. 1991)),
23   overruled on other grounds by Gov’t Employees Ins. Co. v. Dizol, 133 F.3d 1220 (9th Cir. 1998)).
     This action suit was filed after the underlying suit was initiated and it is true that plaintiff “could
24   have filed a declaratory relief action in state court . . . where such action could have been related
25   to and coordinated with the pending state court actions.” Northfield, 239 F. Supp. 3d at 1172
     (quoting Great Am. Assur. v. McCormick, No. C 05-02175 CRB, 2005 WL 3095972, at *2 (N.D.
26   Cal. Nov. 15, 2005)). However, “it is a common practice for insurers to seek declaratory relief in
     federal court while underlying cases are proceeding in state court,” Northfield Ins. Co., 239 F.
27   Supp. 3d at 1172, and plaintiff is entitled to seek a declaratory judgment of its duty to defend.
     Therefore, consideration of this factor does not support a finding of forum shopping under the
28
     circumstances of this case.
                                                        9
 1   automobile insurance policy, and that at the very least, factual determinations are necessary that

 2   should be made in the state court actions.8 (Doc. No. 27 at 9–10.)

 3          Despite any potential ambiguities9 in the insurance policy at issue, the court is not yet

 4   persuaded that interpretation of the operations exclusion will involve any significant overlap with

 5   the determinations to be made in the underlying state court actions. Defendants argue that this

 6   court may need to engage in a fact–intensive inquiry involving the manner and method in which

 7   the vehicle from which Barraza fell was operated, the manner and method in which the cherry

 8   picker was installed on the bed of the truck, and whether it was intended to drive on various

 9   surface types. (Doc. No. 14 at 11; 27 at 10.) Similar arguments have been rejected by courts

10   under these circumstances.

11                  In essence, insureds’ argument is that the policy’s final adjudication
                    provision creates an overlap of facts that must first be decided in
12                  the underlying . . . action before a decision can be made about the
                    immediate insurance coverage claim. Not so. The issue of
13                  consequence in the underlying lawsuit is whether or not the
                    allegations in the complaint therein are true. This is logically
14                  unrelated to whether or not the policy’s exclusion requires final
                    adjudication to preclude [the insurer’s] duty to defend. Stated
15                  differently, the determination of coverage turns on an interpretation
16   8
       Defendants point to several factual determinations they contend must be made in deciding
17   whether the policy’s operations exclusion applies here, thus requiring a stay of this action.
     Defendants argue that the automobile involved in the accident was not “mobile equipment” as
18   referred to in section 9b of the policy, but instead was an automobile that was listed in the policy.
     (See Doc. Nos. 14 at 7; 27 at 11.) Defendants also assert that under the policy, vehicles that are
19   self-propelled with cherry pickers and similar devices mounted on the automobile are not “mobile
     equipment.” (See Doc. Nos. 14 at 7; 27 at 10–11.) However, the court is unpersuaded that these
20   factual determinations will be made in the negligence and workers compensation actions now
21   pending in state court.

22   9
       The court notes that the operations exclusion states that the policy will not cover “bodily
     injury” or “property damage” arising out of any equipment listed in paragraphs 6b and 6c of the
23   definition of “mobile equipment.” (See Doc. No. 23 at 4–5.) Paragraph 6b identifies “[c]herry
     pickers and similar devices mounted on automobiles or truck chassis and used to raise or lower
24   workers . . ..” (Id. at 5) (emphasis added). However, paragraph 6 of the policy provides that self-
25   propelled vehicles with permanently attached equipment, such as cherry pickers, are considered
     “autos” rather than “mobile equipment.” (Id.) (emphasis added). It appears that an argument
26   could be made that the term “mobile equipment” as used in the policy is susceptible to two or
     more reasonable interpretations and is therefore ambiguous. Gutowitz v. Transamerica Life Ins.
27   Co., 126 F. Supp. 3d 1128, 1136 (C.D. Cal. 2015) (citing La Jolla Beach & Tennis Club, Inc. v.
     Industrial Indemnity Co., 9 Cal. 4th 27, 37 (1994)). However, the court need not and does not
28
     decide that question in disposing of the pending motion for stay.
                                                     10
 1                  of the insurance policy compared to the claims alleged in the
                    underlying complaint — whether insureds are excluded from
 2                  coverage based on the existence of the underlying action or whether
                    the policy requires final adjudication before the exclusion can
 3                  apply. It does not turn on the truth of the allegations in the
                    underlying action.
 4

 5   Hanover Ins. Co. v. Paul M. Zagaris, Inc., No. C 16-01099 WHA, 2016 WL 3443387, at *3

 6   (N.D. Cal. June 23, 2016).

 7          Here, the underlying state court action was brought by defendant Barraza against the other

 8   defendants in this action based in tort liability. This declaratory action, on the other hand,

 9   requires only interpretation of an insurance contract. Plaintiff argues in this declaratory relief

10   action that defendant Barraza’s injury indisputably arose out of the use of a cherry picker installed

11   on a truck bed, thus triggering the operations exclusion excluding coverage for any injury

12   stemming from the use of such a cherry picker. (Doc. No. 23 at 6.) Defendants in this action

13   argue that the policy is unclear and will require determination of factual questions that “create the

14   potential for inconsistent rulings to the extent factual determinations are made in the underlying

15   actions as opposed to this one.” (Doc. No. 27 at 10) (emphasis added). However, this potential

16   overlap relied upon by defendants in this case is purely hypothetical and fails to provide a

17   sufficient basis upon which to stay this case. The state court action has been pending since

18   August 31, 2016 and, at the time of the hearing on the pending motion, was scheduled for trial in

19   the fall of 2018.10 At this advanced stage of the state court litigation, the potential factual

20   determinations to be made in that case should be clear.11

21   D.     Secondary Dizol Factors

22          The Ninth Circuit has stated that after the Brillhart factors (the desire to avoid duplicative

23   litigation, avoid needless determination of issues of state law, and avoid forum shopping) are

24
     10
25      Since this motion was taken under submission, the court has not been notified by the parties of
     the status of the state court proceedings, nor has the court been informed that the pending motion
26   for stay has been rendered moot by virtue of the negligence action in state court going to trial or
     otherwise being resolved.
27
     11
        Of course, if a concrete factual overlap between the state court proceedings and this
28
     declaratory relief action were to still later emerge, defendants may renew their motion to stay.
                                                        11
 1   taken into account, courts may also consider secondary factors in determining whether to grant

 2   declaratory relief:

 3                  such as “whether the declaratory action will settle all aspects of the
                    controversy; whether the declaratory action will serve a useful
 4                  purpose in clarifying the legal relations at issue; whether the
                    declaratory action is being sought merely for the purposes of
 5                  procedural fencing or to obtain a ‘res judicata’ advantage; or
                    whether the use of the declaratory action will result in entanglement
 6                  between the federal and state court systems. In addition, the district
                    court might also consider the convenience of the parties, and the
 7                  availability and relative convenience of other remedies.”
 8   Dizol, 133 F.3d at 1225 n.5 (quoting American States Ins. Co. v. Kearns, 15 F.3d 142, 145 (9th

 9   Cir. 1994) (J. Garth, concurring)); see also Hanover Ins. Co. v. Paul M. Zagaris, Inc., No. C 16-

10   01099 WHA, 2016 WL 3443387, at *5 (N.D. Cal. June 23, 2016).

11           Here, this coverage action will not resolve the underlying liability action and there is, at

12   most, merely the potential for overlap between the factual issues to be addressed in the two cases.

13   Additionally, it is unlikely that this coverage dispute was commenced for the purposes of

14   obtaining a res judicata advantage, as there is no obvious overlap between the issues, and plaintiff

15   in this case is not a party to the underlying action. Moreover, as discussed above, there is a low

16   risk for federal-state court entanglement because any factual overlap between the actions is

17   currently hypothetical. Of course, this declaratory relief action would clarify the legal

18   relationship between the parties to it. Finally, as to the convenience of the parties, proceeding

19   here will require the insureds to simultaneously defend two actions, but “being required to defend

20   a suit, without more, does not constitute a clear case of hardship or inequity to justify a stay.”
21   Hanover, 2016 WL 3443387, at *5 (citing Lockyer v. Mirant Corp., 398 F.3d 1098, 1112 (9th

22   Cir. 2005)). Moreover, granting a stay of this action pending trial in the state court action may

23   require plaintiff to provide a defense where coverage is not called for under the insurance policy

24   it provided. Taken as a whole, consideration of these secondary factors (see Dizol, 133 F.3d at

25   1225, n.5) also do not weigh in favor of the granting of a stay.

26   /////
27   /////

28   /////
                                                       12
 1                                           CONCLUSION

 2        For the reasons set forth above:

 3        1.     Defendants’ motion to stay (Doc. No. 13) is denied without prejudice to renewal,

 4               if appropriate;

 5        2.     Plaintiff’s request for judicial notice (Doc. No. 26) is granted;

 6        3.     All discovery in this action related to the status of any defendant as an employer of

 7               defendant Barraza or the operation, maintenance, or repair of the vehicle and the

 8               attached device at issue in the underlying incident will be stayed pending the

 9               conclusion of the underlying state court actions; and

10        4.     The action is referred to the assigned magistrate judge for the re-setting of an

11               Initial Scheduling Conference.

12   IT IS SO ORDERED.
13
       Dated:   December 6, 2018
14                                                   UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   13
